Citation Nr: 1010745	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  04-11 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by fatigue, to include as due to an undiagnosed 
illness.

2.  Entitlement to total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and his mother




ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The appellant is a veteran served on active duty from 
September 1988 to May 1989 and from October from 1990 to May 
1991.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The Veteran, his wife and his 
mother testified via videoconference at a July 2004 Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is of record.  These issues were 
previously before the Board in July 2006 and September 2008 
when they were remanded for additional development.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The Veteran is not shown to have chronic fatigue syndrome 
(CFS); his complaints of fatigue have been attributed to 
diagnosed, nonservice-connected disabilities, including 
schizophrenia, depression, headaches, cervical and lumbar 
spine disabilities, degenerative joint disease of the hands 
and knees and a right shoulder disability.

3.  The Veteran's only service-connected disability, 
residuals of a fracture of the right index finger, is rated 
as 10 percent disabling, and is not shown to be of such 
nature and severity as to preclude him from obtaining or 
maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Service connection for a disability manifested by 
fatigue, to include as due to undiagnosed illness, is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.317, 4.88 (2009).

2.  The schedular requirements for TDIU are not met and a 
TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the VCAA, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the United 
States Court of Appeals for Veterans Claims (the Court) have 
been fulfilled.  In this case, the Veteran was notified of 
the provisions of the VCAA by the RO in correspondence dated 
in October 2002, and by the AMC in correspondence dated in 
August 2006 and March 2008.  The letters notified the Veteran 
of VA's responsibilities in obtaining information to assist 
the Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Thereafter, the claim was reviewed and a supplemental 
statement of the case (SSOC) was issued in August 2009.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).

(The Board notes that in a August 2006 letter, the Appeals 
Management Center informed the Veteran that he could submit 
evidence indicating that he had an undiagnosed illness which 
began either during active service in the Southwest Asia 
theater of operations or at any time through December 31, 
2006.  Subsequently, effective December 18, 2006, VA extended 
the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through 
December 31, 2011 (for qualifying chronic disabilities that 
become manifest to a degree of 10 percent or more after 
active duty in the Southwest Asia theater of operations). 71 
Fed. Reg. 75669 (2006).  This expanded to December 31, 2011 
the presumptive period within which disabilities resulting 
from undiagnosed illnesses suffered by Gulf War veterans must 
become manifest to a compensable degree in order for 
entitlement for compensation to be established.  See 38 
C.F.R. § 3.317(a)(1)(i) (2009).  As the opinion below is 
unaffected by the expanded presumption date, as there is no 
current diagnosis of CFS or disability manifested by fatigue 
due to an undiagnosed illness, and the medical evidence 
extends beyond December 2006, the Veteran is not harmed from 
receiving update notice regarding the presumptive period.)

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claim file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
Veteran's service treatment records (STRs), VA treatment 
records, and Social Security Administration (SSA) records 
were obtained and associated with his claims file.  He was 
afforded a hearing before the Board in 2004.  He was also 
afforded VA medical examinations in February 2007 and 
November 2008.  Furthermore, he has not identified any 
additional relevant evidence that has not otherwise been 
requested or obtained. Evidentiary development is complete. 
VA's duties to notify and assist are met. Accordingly, the 
Board will address the merits of the claims.




Laws and Regulations

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Such evidence 
must be medical unless it relates to a condition as to which, 
under the Court case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).

To prevail on the issue of service connection there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) evidence of a nexus between the in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Compensation may be 
paid to any Persian Gulf War veteran "suffering from a  
chronic disability resulting from an undiagnosed illness (or 
combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  
These may include, but are not limited to, headaches, muscle 
pain, joint pain, neurologic signs or symptoms, and symptoms 
involving the respiratory system.  See 38 C.F.R. § 3.317(b).  
The chronic disability must have manifested either during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011, and must not be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
tests.  Objective indications of a chronic disability include 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following): (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) chronic 
fatigue syndrome; (2) fibromyalgia; (3) irritable bowel 
syndrome (IBS); or (4) any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this  
section for a medically unexplained chronic multisymptom 
illness; or (C) any diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C. § 
1117(d) warrants a presumption of service-connection.  38 
C.F.R. § 3.317(a)(2)(i).  

Chronic fatigue syndrome (CFS) is defined by regulation.  For 
VA purposes, the diagnosis of CFS requires: (1) the new onset 
of debilitating fatigue severe enough to reduce daily 
activity to less than 50 percent of the usual level for at 
least 6 months, and (2) the exclusion, by history, physical 
examinations, and laboratory tests, of all other clinical 
conditions that may produce similar symptoms, and (3) six or 
more of the following: (i) acute onset of the condition, (ii) 
low grade fever, (iii) nonexudative pharyngitis, (iv) 
palpable or tender cervical or axillary lymph nodes, (v) 
generalized muscle aches or weakness, (vi) fatigue lasting 24 
hours or longer after exercise, (vii) headaches (of a type, 
severity or pattern that is different from headaches in the 
pre-morbid state), (viii) migratory joint pains, (ix) 
neuropsychologic symptoms, and (x) sleep disturbance.  38 
C.F.R. § 4.88a (2009).

Under the applicable regulations service connection may be 
granted on a presumptive basis if there is evidence (1) that 
the claimant is a Persian Gulf veteran; (2) who exhibits 
objective indications of chronic disability resulting from an 
undiagnosed illness, a medically unexplained chronic multi-
symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, or IBS) that is defined by a cluster of signs 
or symptoms, or resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

The United States Court of Appeals for Veterans Claims has 
also held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  For those veterans who fail 
to meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a), total disability ratings for compensation may 
nevertheless be assigned when it is found that the service- 
connected disabilities are sufficient to produce 
unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for 
extraschedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither non-service-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  Thus, the Board may not consider the effects of 
the Veteran's non-service-connected disabilities on his 
ability to function.

Factual Background

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Service connection is currently in effect for residuals of a 
fracture of the right index finger, with an evaluation of 10 
percent disabling.  The Veteran has been denied service 
connection for: any acquired psychiatric disorder (claimed as 
posttraumatic stress disorder); a right upper extremity 
disorder; headaches; memory loss; joint pain; a cervical 
spine disability; a right shoulder disability; and lumbar 
paravertebral myositis (claimed as a back disability). 

The Veteran is in receipt of SSA disability benefits 
effective July 31, 2002, and those records are contained in 
the claims file.  Records received from SSA show that the 
Veteran was awarded disability benefits in a March 2003 
decision, and that he was disabled due to depression, PTSD, 
headaches, osteoarthritis and probable fibromyalgia.  Records 
of medical treatment through that date and medical evidence 
used in reaching that decision have been obtained from SSA 
and are included in the claims file.  These records include 
VA and private records and do not include any medical 
evidence otherwise indicating that the Veteran has a 
disability manifested by fatigue (including CFS) related to 
his military service.

The Veteran's STRs are silent for complaints or findings 
related to fatigue or CFS.  The Veteran indicated on a May 
1991 "Southwest Asia Demobilization/Redeployment Medical 
Evaluation" that he did not have fatigue, fever, swelling of 
lymph nodes, or sleep disturbance.  

The Veteran was afforded a general medical VA examination in 
October 1992 and there were no complaints of fatigue or 
diagnosis of CFS.  

In October 1995 the Veteran sought VA treatment for occipital 
pain headaches for one year and that he had fatigue in the 
past four months.  He stated that the pain caused vision loss 
and weakness in his legs.  He also stated he would awake 
suddenly at night due to nightmares.

A May 1997 VA treatment record for psychiatric treatment 
noted that the Veteran's wife had told him he was a restless 
sleeper, though the Veteran said he felt he was sleeping 
well.  He also noted that he occasionally falls asleep during 
the daytime and has nightmares.  A July 1997 VA treatment 
record noted that he witnessed the death of a neighbor which 
caused him nightmares, and that he was unable to sleep 
without medication.  

A May 1998 VA examination showed that the Veteran is right-
handed.  He reported seeking treatment for his right index 
finger four to five times in the prior year, and he was 
prescribed pain medication.  Precipitating factors including 
living heavy objects, when driving he feels pain for a few 
minutes, he cannot use manual tools well, and difficulty 
closing the right hand.  The examiner noted that there were 
no anatomical defects of the right hand and that the muscle 
strength in the hand was normal.  He had full range of motion 
of the right wrist, right index, MCT and PIP joints, and that 
the distal interphalangeal (DIP) joint was ankylosed at 
complete extension.

In November 1998 a brain MRI with contrast showed a 
pontomedullary venous angioma, which was noted to be an 
incidental finding and unlikely to be the cause of the 
Veteran's headaches.  April 1999 and March 2000 X-rays showed 
a normal left shoulder, minimal degenerative cervical 
spondylosis, and an isolated anterior osteophyte of the L4 
vertebral body.  Whole body bone imaging taken in December 
2000 provided "scintigraphic evidence of an increased blood 
activity throughout the articulations described 
[metacarpophalangeal and interphalangeal joints of the hands 
bilaterally, both wrists, the knees on its medial 
periarticular components and multiple metatarsophalangeal 
joints of the feet bilaterally] as may be seen with 
inflammatory or degenerative conditions.  The finding of the 
left parietal bone may be related to trauma or other type of 
primary benign bone lesion."  A June 2001 brain MRI was 
noted to be normal.  

In December 2001 a physician for the Pennsylvania Bureau of 
Disability Determination gave an impression of fibromyalgia, 
probable depression and PTSD.  The Veteran described joint 
aches and pains in his back, neck, knees and ankles.  The 
transcription noted that the Veteran had diagnoses of 
"possible fibromyalgia," headaches, and PTSD. 

A VA treatment note from February 2002 noted that the 
Veteran's chronic migraine headaches and chronic pain were 
secondary to degenerative joint disease of the lumbosacral 
spine.  It also noted that a CT scan of his cervical spine 
was essentially negative.  

In March 2002, the Veteran submitted a claim for service 
connection for CFS.  

In March 2002 he had a VA neurological consultation.  Cranial 
nerve XI, with flexion of the neck, produced pain in the 
midline of his neck and occiput.  The assessment noted that 
the Veteran had chronic headaches arising from his occiput, 
with a history of an angioma in the posterior foss.  The 
physician note that the angioma could be the source of the 
headache as well as his hyperreflexia.

In an August 2002 letter from the Veteran's wife she 
described a change in overall attitude and activeness of the 
Veteran after his return from active service in 1991.

In a September 2002 VA treatment record the Veteran reported 
a ten year history of chronic daily headaches which a history 
of a minor head trauma without loss of consciousness in the 
past.  The headaches were noted to be worse with stress.  The 
physician noted the headaches were likely musculoskeletal in 
origin, and gave a clinical impression of chronic tension 
headaches.  A November 2002 record noted that the Veteran had 
chronic pain secondary to degenerative disc disease of the 
cervical and lumbosacral spine.  He complained of fatigue and 
dyspnea with chronic pain, and the physician requested a 
consultation.  The December 2002 consultation noted the 
Veteran complained of occipital headache pain, alleviated by 
traction and radiating anteriorly, joint pain in all the 
joints of his hands, and knee pain.  He ha a normal brain 
MRI, a minimally abnormal cervical spine MRI, and negative 
ANA and rheumatoid factor and Lyme titer.  He also had no 
neurologic abnormalities.  The impression was diffuse 
musculoskeletal problems or "possibly even fibromyalgia," 
though the consult noted he was not the specialist to be able 
to make that diagnosis.  

A November 2002 VA examination for the right fractured finger 
noted that the Veteran cannot move his DIP joint of his right 
index finger.  Physical examination showed traumatic 
hypertrophy of the DIP joint at the dorsal medial aspect, 
with a two centimeter scar from surgery in 1995.  The joint 
is held at three degrees of flexion and three degrees lateral 
deviation.  The sensory examination was normal.  

In December 2002, the Veteran submitted an application form 
for a TDIU (VA Form 21-8940) in which he indicated that his 
PTSD, back condition and CFS caused his unemployability.  He 
stated that he last worked full time in 1996 as a machine 
operator.  The application showed that the Veteran had one 
year of college education.

During a December 2002 VA mental examination the Veteran was 
diagnosed with major depressive disorder (MDD) in partial 
remission.  He described having low energy at times.  He was 
noted to have moved from Puerto Rico to the United States 
recently and had not yet established friendships.  He had 
decreased interest, but no evidence of anhedonia.

In a May 2003 VA treatment record the Veteran complained of 
fatigue and all-over muscle ache.  After examination and 
neurological testing the physician gave an impression of 
lumbar radiculopathy, possible cervical radiculopathy, and 
myofascial pain.  Psychological consultation in May 2003 
noted that the Veteran was not cognitively impaired but that 
he did show some difficulties with production of information 
from his long term memory.  The testing done suggested that a 
strong component of emotion was affecting his physical 
condition and recovery.  In a July 2003 treatment record he 
denied headaches, and had no lymphadenopathy, thyromegaly or 
nodules. 

In July 2004 he testified regarding his symptoms of CFS, 
including fatigue and falling asleep during the day.  He also 
described memory loss, including forgetting the names of his 
children.

In February 2007 the Veteran was afforded a VA chronic 
fatigue examination; the claims file and medical records were 
reviewed in conjunction with the examination.  The Veteran 
claimed that in June 1991 he was more tired and weak than 
usual, associated with exercise, headaches, memory problems 
and concentration.  He also complained of respiratory 
problems, heart rate, joint pain, and unusual pain such as 
under shoulder, muscular and sleep problems.  He described it 
as a heaviness and noted he needed help to get out of bed.  
He described debilitating fatigue that was constant or nearly 
so and also waxed and waned.  He noted that he had about 60 
days of incapacitating episodes in the past twelve months, 
with the fatigue lasting 24-hours or longer after exercise.  
He described his percentage of restriction to his routine 
daily activities was 80, and that the restriction lasted 
seven months.  He described the daily activities that were 
affects as diving for prolonged time and regular house 
activities such as cleaning the yard or moving heavy objects.  
The symptoms he listed were: fever, generalized muscle aches, 
generalized weakness, migratory joint pains, sleep 
disturbance, inability to concentrate, forgetfulness, 
confusion, headaches, and enlarged axillary lymph nodes.  The 
headaches were noted to be of a type, severity or pattern 
that is different from headaches in the premorbid state.  
There was no evidence of pharyngitis, cervical 
lymphadenopathy, or ancillary lymphadenopathy.  The examiner 
noted that the Veteran was diagnosed with CFS in 2004, and 
that the CFS has a significant effect on the Veteran's usual 
occupation.  The criterion of new onset of debilitating 
fatigue that was severe enough to reduce or impair average 
daily activity below 50 percent for a period of six months 
was met.  The criterion that other clinical conditions that 
may produce similar symptoms were excluded by thorough 
evaluation, based on history, physical examination, and 
appropriate laboratory testing was also noted to have been 
met.  He also had at least six of the ten CFS diagnostic 
criteria.  In February 2008 addendum, the VA examiner 
reviewed the claims file "carefully" and noted that the 
Veteran's STRs were silent for a CFS diagnosis, that he had 
been treated for chronic neck pain, chronic low back pain, 
right should pain, chronic headache and depression, and that 
there was no evidence of "fatigue" complaints by the 
Veteran during his San Juan VAMC treatment.  The examiner 
noted that the etiology of CFS is considered as an exclusion 
criteria.  He noted that it has been related to infection, 
immune dysfunction, endocrine-metabolic dysfunction and 
depression.  The examiner was unable to provide an opinion on 
etiology without resort to mere speculation.  Regarding the 
relationship of any CFS to the Veteran's service, the 
examiner noted that his responses in February 2007 had been 
based on the questionnaire answers of the Veteran, but that 
on better review of the medical record, that there were no 
symptoms of fatigue reported.  The examiner then explained 
that "because the etiology, diagnosis and symptoms related 
to CFS are not very clear at this moment...[he] cannot resolve 
this issue without resort of mere speculation."  

MRIs of the brain and cervical spine in February 2007 showed 
a normal MRI of the brain and intervertebral disk desiccation 
with intervertebral disk bulges. 

The Veteran was afforded a VA CFS examination in November 
2008; the claims file and medical records were reviewed in 
conjunction with the examination.  The examiner noted that 
the Veteran had a history of cervical and lumbar discogenic 
disease, degenerative joint disease of the hands and knees, a 
partial rupture of the rotator cuff of the shoulders by MRI, 
degenerative joint disease of the lumbar spine, 
schizophrenia, and depression.  The Veteran provided an onset 
date of 1993 or 1994 for fatigue, with acute onset.  He 
stated that it was persistent and strong and was manifested 
initially with extreme tiredness that was not relieved by 
rest.  He described moderate joint pain that begin in 1993 or 
1994, and would persist for long periods of time, and was 
intermittent with remissions.  He described irritability and 
lack of concentration and headache beginning in 1993 or 1994, 
with headaches starting at the same time as his fatigue.  He 
described low grade fevers starting in 1991; however, the 
examiner noted there are no records of visits for a low grade 
fever.  He described debilitating fatigue what is constant or 
nearly constant and that waxed and waned.  He noted six days 
of incapacitating episodes in the past twelve months and 
fatigue lasting 24 hours or longer after exercise with an 80 
percent restriction of routine daily activities lasting three 
days.  He described cleaning his bathroom and then being in 
bed for three days afterward.  His symptoms were: fever, sore 
throat, generalized muscle aches, generalized weakness, sleep 
disturbance, inability to concentrate, forgetfulness, 
confusion, headaches, and enlarged axillary lymph nodes.  His 
headaches were of a type, severity or pattern that was 
different from headaches in the premorbid state.  He did not 
have a fever at the time of the examination, and there was no 
evidence of pharyngitis, cervical lymphadenopathy, or 
axillary lymphadenopathy.  

The examiner stated that the Veteran did not meet the 
criteria for a CFS diagnosis.  While the Veteran had at least 
six of the ten CFS diagnostic criteria, he did "not meet one 
of the most important criteria for a [CFS] diagnosis"; 
specifically, the Veteran did not new onset of debilitating 
fatigue that is severe enough to impair average daily 
activity below 50 percent of the Veteran's pre-illness 
activity level for a period of six months.  In this regard, 
the examiner noted that when asked on several occasions about 
new onset of debilitating fatigue that is severe enough to 
impair daily activity below 50 percent of the pre-illness 
activity level, the Veteran stated the duration was three 
days instead of the six months required.  The examiner also 
noted that the Veteran's STRs were silent towards a CFS 
diagnosis.  The examiner also pointed out that the Veteran 
has several physical entities or diseases which explain his 
current symptoms, such as cervical and lumbar discogenic 
disease, degenerative joint disease of the hands and knees, a 
partial rupture of the rotator cuff of the shoulders by MRI, 
degenerative joint disease of the lumbar spine, schizophrenia 
and depression.

Analysis

Service Connection

Based on the evidence of record, the Veteran does not have 
CFS.  The evidence clearly shows, as indicated by the 
November 2008 VA examiner(with explanation of rationale), 
that he does not meet the regulatory criteria (see 38 C.F.R. 
§ 4.88) for such a diagnosis.  There is no competent 
(medical) evidence to the contrary.  Consequently, 
presumptive service connection for such chronic, medically 
unexplained multi-symptom illness on a presumptive basis 
under 38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317 is not 
warranted.  

While complaints of fatigue and a lack of energy have been 
documented since 1995, there is no competent (medical) 
evidence that these symptoms are due to an undiagnosed 
illness.  In fact, the evidence has linked symptoms of 
fatigue to diagnoses (and not service-connected) 
disabilities, including schizophrenia, depression, headaches, 
cervical and lumbar spine disabilities, degenerative joint 
disease of the hands and knees and a right shoulder 
disability.  In short, there is no evidence to support a 
finding that the Veteran has chronic fatigue due to an 
undiagnosed illness. 

Finally, there is no competent evidence that otherwise links 
the Veteran's complaints of fatigue to his service.  Such 
complaints were not noted in service; and no care provider 
has opined that they might be related to the Veteran's 
service.  As the Veteran is not shown to have CFS; as his 
complaints of fatigue have been attributed to nonservice-
connected disabilities; and as there is no competent 
(medical) evidence that relates any current fatigue to 
service or to any incident therein, there is no basis in the 
evidence for concluding that he has a disability manifested 
by fatigue that was incurred or aggravated in service.  His 
opinion in that regard is not competent evidence.  See 
Espiritu, 2 Vet. App. 492, 495 (1992).  Accordingly, the 
claim must be denied.


TDIU

As noted above the Veteran is currently service connected for 
one disability: residuals of a fracture of the right index 
finger, rated 10 percent disabling.  Accordingly, the 
schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are not 
met.

That notwithstanding, it is the policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of a service-connected 
disability shall be rated totally disabled.  38 C.F.R. 
§ 4.16(b).  Thus, if a veteran fails to meet the rating 
enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular 
rating is for consideration where the veteran is unemployable 
due to his service-connected disability.  38 C.F.R. 
§ 4.16(b).  Therefore, the Board must evaluate whether there 
are circumstances in this Veteran's case, apart from any 
nonservice-connected condition and advancing age, which would 
justify a total rating based upon individual unemployability 
on an extraschedular basis.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

In a March 2002 statement, the Veteran indicated that he 
worked as security on a farm for nine months and then worked 
for three months as a machine operator for three months in 
Puerto Rico, but was terminated because of his back 
condition.  He noted he worked for General Electric for three 
years as a machine operator but was laid off after he had to 
take off work for one month for his finger surgery.  He 
claimed he worked for Wal-Mart for six month but was 
terminated due to back problems which were chronic and 
severe, and he noted he worked for Weston Auto for two years, 
but had too many absences due to illness that he could not 
longer function at that position.

He supplied a VA Form 21-8940 in December 2002, wherein he 
reported that his PTSD, back condition and CFS caused his 
unemployability.  Currently, the Veteran is not service 
connected for any of these conditions, including CFS, which 
is being denied in this Board decision.  He noted that his 
disability affected his full time employment starting in 
December 1996.  He noted that he last worked full time from 
1992 to 1996 as a machine operator.  He did not note any time 
loss from illness on the form.  He also noted that he had not 
tried to obtain employment since he became too disabled to 
work.  He noted that he had completed one year of college.

A March 2003 SSA disability determination found that the 
Veteran had not engaged in substantial gainful activity since 
July 31, 2002, and that his depression, PTSD, headaches, 
osteoarthritis and probable fibromyalgia were severe 
impairments.

During the July 2004 Board hearing the Veteran testified that 
his symptoms of CFS interfered with his ability to work.  

Here, the Board finds that the evidence fails to show that 
the service-connected right finger disability is exceptional 
or unusual so as to warrant referral to the Under Secretary 
for Benefits or the Director of VA's Compensation and Pension 
Service for extraschedular consideration of TDIU.  First, the 
record does not show frequent periods of hospitalizations for 
the Veteran's service-connected disability.  Second, the 
evidence does not support a finding that the Veteran is 
demonstrably unable to obtain or maintain employment due to 
his service-connected disability.  He was advised in an 
October 2002 letter that to establish entitlement to TDIU the 
evidence must show that his service-connected disabilities, 
alone, prevent him from maintaining employment.  He has 
neither submitted, nor identified any such evidence.  
Significantly, while he stopped working completely in 2002, 
SSA records show that the majority of his treatment is for 
nonservice-connected disabilities, including PTSD, headaches, 
osteoarthritis and probable fibromyalgia.  Nothing in the 
record shows that the service-connected right finger 
disability causes impairment for which accommodation in 
sedentary employment is not possible.

The service-connected right finger disability is such that 
the finger is painful and is stuck at slightly flexed; 
however, the evidence of record, does not show that these 
symptoms are of such nature and degree as to preclude all 
forms of gainful employment.  The Veteran's right finger has 
been rated 10 percent disabling since 1991, and the Veteran 
worked until 2002.  The Veteran has repeatedly noted that his 
unemployability is due to conditions that are not service 
connected, and, though not binding on a VA decision, the 
Veteran was granted SSA benefits due to other (nonservice-
connected) disabilities.  The Board emphasizes that there is 
no medical evidence of record demonstrating that the Veteran 
is unemployable due to his service-connected disability.

In summary the record does not suggest that the Veteran's 
disability picture is such that it places him outside the 
norm, or that by virtue of his service-connected disability 
he is precluded from engaging in gainful employment.  
Consequently, referral for extraschedular consideration of 
TDIU is not warranted.  The preponderance of the evidence is 
against this claim.  Accordingly, it must be denied.


ORDER

Service connection for a disability manifested by fatigue, to 
include as due to undiagnosed illness, is denied.

A TDIU rating is denied.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


